Name: Commission Implementing Decision (EU) 2016/716 of 11 May 2016 repealing Implementing Decision 2012/733/EU implementing Regulation (EU) No 492/2011 of the European Parliament and of the Council as regards the clearance of vacancies and applications for employment and the re-establishment of EURES (notified under document C(2016) 2772) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  labour market
 Date Published: 2016-05-13

 13.5.2016 EN Official Journal of the European Union L 125/24 COMMISSION IMPLEMENTING DECISION (EU) 2016/716 of 11 May 2016 repealing Implementing Decision 2012/733/EU implementing Regulation (EU) No 492/2011 of the European Parliament and of the Council as regards the clearance of vacancies and applications for employment and the re-establishment of EURES (notified under document C(2016) 2772) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 492/2011 of the European Parliament and of the Council of 5 April 2011 on freedom of movement for workers within the Union (1), and in particular Article 38 thereof, Whereas: (1) Regulation (EU) 2016/589 of the European Parliament and of the Council (2) replaces the regulatory framework on EURES as set out in Chapter II of Regulation (EU) No 492/2011. (2) Commission Implementing Decision 2012/733/EU (3) lays down detailed rules on the functioning of the European Network of Employment Services (EURES Network, in particular as regards the clearance of vacancies and applications for employment. (3) Regulation (EU) 2016/589 lays down new rules on the clearance of vacancies and applications for employment and re-establishes the EURES network by integrating all the aspects covered by Implementing Decision 2012/733/EU. (4) Implementing Decision 2012/733/EU should therefore, for reasons of legal certainty and clarity, be repealed at the latest at the date that Regulation (EU) 2016/589 enters into force, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2012/733/EU is repealed with effect from 12 May 2016, the date of entry into force of Regulation (EU) 2016/589. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 2016. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 141, 27.5.2011, p. 1. (2) Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (OJ L 107, 22.4.2016, p. 1). (3) Commission Implementing Decision 2012/733/EU of 26 November 2012 implementing Regulation (EU) No 492/2011 of the European Parliament and of the Council as regards the clearance of vacancies and applications for employment and the re-establishment of EURES (OJ L 328, 28.11.2012, p. 21).